  Case 20-05674         Doc 22    Filed 05/11/20 Entered 05/11/20 13:52:12           Desc Main
                                    Document     Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             NORTHISN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

IN RE:                                        )
                                              )      CASE NO. 20 B 05674
         Mariel Kirk,                         )      HON. DAVID D. CLEARY
                                              )      CHAPTER 13
         DEBTOR.                              )
                                              )

                           NOTICE OF OBJECTION TO CLAIM 7-1


To:      Trustee Marilyn O Marshall, 224 S. Michigan Ave. Suite 800, Chicago, IL 60604;

         Americredit Financial Services, Inc. dba GM Financial, PO Box 183853, Arlington, TX
         76096;

         Illinois Corporation Service, Registered Agent for Americredit Financial Services, Inc.
         dba GM Financial, 801 Adlai Stevenson Dr, Springfield, IL 62703;

         Daniel E Berce, Americredit Financial Services, Inc. dba GM Financial, 801 Cherry St,
         #3600, Fort Worth, TX 76102;

      Please take notice that on June 15,
                                        22 2020, at 1:30 p.m., I shall appear before the Honorable
David D. Cleary in Courtroom 644 in the Federal Dirksen Building, 219 S. Dearborn Street,
Chicago, Illinois and present the attached objection and you may appear if you so choose.

         That a party who objects to the motion and wants it called must file a Notice of Objection
no later than two (2) business days before the presentment date. If a Notice of Objection is timely
filed, the motion will be called on the presentment date. If no Notice of Objection is timely filed,
the court may grant the motion without a hearing before the date of presentment.

                                     PROOF OF SERVICE

       The undersigned, an attorney, certifies that he transmitted a copy of this notice and the
attached motion to the above-named creditors via regular U.S. Mail with postage prepaid from
the mailbox located at 20 S. Clark Street, Chicago, IL 60603 on May 11, 2020.
                                                                             /s/ Aaron Weinberg__
                                                                                Attorney for Debtor
                                                                      The Semrad Law Firm, LLC
                                                                      20 S. Clark Street, 28th Floor
                                                                                 Chicago, IL 60603
                                                                                    (312) 913-0625
 Case 20-05674           Doc 22   Filed 05/11/20 Entered 05/11/20 13:52:12           Desc Main
                                    Document     Page 2 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHISN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

IN RE:                                        )
                                              )      CASE NO. 20 B 05674
         Mariel Kirk,                         )      HON. DAVID D. CLEARY
                                              )      CHAPTER 13
         DEBTOR.                              )
                                              )

                                  OBJECTION TO CLAIM 7-1

       NOW COMES Mariel Kirk, Debtor, by and through Debtor’s attorneys, The Semrad Law
Firm, LLC, and hereby moves this Honorable Court to enter an Order regarding Claim 7-1;
Debtors state the following:

         1. That on February 28, 2020, the Debtor filed a petition for relief pursuant to Chapter

            13 Title 11 U.S.C.

         2. This Honorable Court has yet confirmed the Debtor’s Chapter 13 Plan.

         3. That on March 19, 2020, Americredit Financial Services, Inc. dba GM Financial,

            filed a Proof of Claim, Claim 7-1, the total amount is $18,160.15 for money loaned

            on a motor vehicle commonly known as a 2015 Chevrolet Malibu. Please see Exhibit

            A for Claim 7-1 Proof of Claim.

         4. That on March 19, 2020, Americredit Financial Services, Inc. dba GM Financial filed

            a Proof of Claim, Claim 6-1, in the amount $18,160.15 for a debt secured by the same

            2015 Chevrolet Malibu. Please see Exhibit B for Proof of Claim 6-1.

         5. Claim 7-1 filed by Americredit Financial Services, Inc. dba GM Financial is

            essentially a duplicate of Claim 6-1.

         6. Debtor objects to Claim 7-1, filed by Americredit Financial Services, Inc. dba GM

            Financial.

         7. Due to the circumstances states above, Claim 7-1 should be disallowed in its entirety.
 Case 20-05674         Doc 22     Filed 05/11/20 Entered 05/11/20 13:52:12             Desc Main
                                    Document     Page 3 of 3



       8. Debtor respectfully requests this Honorable Court to Sustain Debtor’s Objection to

             Claim 7-1 filed by Americredit Financial Services, Inc. dba GM Financial.

       9. Debtor has filed the instant case in good faith and is in a position to proceed with the

             Chapter 13 Plan of reorganization.



WHEREFORE, Mariel Kirk, Debtor, respectfully requests this Honorable Court enter an Order:

       1.)           To disallow Claim 7-1, in its entirety; and

       2.)           For any such further relief as this Court deems fair and just.

                                                                             Respectfully submitted,
                                                                       ___/s/ Aaron Weinberg_____
                                                                             Attorney for the Debtor
                                                                        The Semrad Law Firm, LLC
                                                                        20 S. Clark Street, 28th Floor
                                                                                  Chicago, IL 60603
